On Petition for Rehearing.
PER CURIAM.
After due consideration, we are of opinion this petition for a rehearing should be discharged. The patent involved was for a complicated X-ray apparatus, and the different features thereof were covered by 40 claims. In the opinion, which fully outlined its views of the features here involved, this court held that certain of those *659claims were valid and infringed. After the suit was begun, hut before trial, the patentee saw fit to enter a disclaimer of a statement in the patent specification as follows:
“It was obvious, also, that a source of direct current may be employed in connection with the transformer primary, a pole-changing switch and interrupter being included in the circuit, and driven or operated at desired speed, with a high-tension pole-changing switch or rectifier in the secondary circuit synchronous with the switch and interrupter in the primary circuit.”
[3] We are not satisfied that this disclaimer,had, or could have had, any effect on the questions we decided. Whether the statement, thus eliminated, remained in or was stricken out of the specification, its presence or absence would not have led to a different conclusion than the one reached. So far as our general views of the case, as well as our general conclusions, are concerned, we have seen no reason to change such views or conclusions; nor are any suggestions now made which make us feel any such doubt as to what has been already decided as to-make us feel a second argument is desirable. No question was raised in the court below as to the effect of this disclaimer on the costs. Assuming, for present purposes, it can be initially raised in an appellate court, we see no basis for contending that the elimination from the specification of this — so far as the litigated issue was involved — irrelevant and inconsequential sentence should now prevent the prevailing litigant in that issue from recovering customary costs.
Accordingly the petition for a rehearing is denied.